Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a first office action in response to application filed, with the above serial number, on 10 January 2022 in which claims 21-40 are presented for examination. Claims 21-40 are therefore pending in the application. 

Claim Objections
Claim 23, 28, 33, 38 are objected to because of the following informalities:  The claim has a typo of ‘that indicates an occurrence of an NS lifecycle operation.;’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21, 26, 31, 36 recites “to associate a new network service descriptor (NSD) an NS instance”. It is indefinite if the new NSD is associated with or to or from an NS instance, etc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-28, 30-33, 35-38, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over ETSI Group Specification NFV-IFA 013 (hereinafter “ETSI”, ETSI GS NFV-IFA 013 V2.4.1 Network Functions Virtualisation (NFV) Release 2; Management and Orchestration; Os-Ma-Nfvo reference point - Interface and Information Model Specification).
As per Claim 21, ETSI discloses a method for operating a network manager (NM), comprising: by the NM: 
sending, to a Network Function Virtualization Orchestrator (NFVO), a first update network service (NS) request message to associate a new network service descriptor (NSD) an NS instance (at least section 7.2.1-7.2.2.1, 7.3.2, 7.3.3.1; management of NSDs via create NSD info operation to upload a new NSD version associated with NS instance to the NFVO; create NS instance identifier); 
sending, to the NFVO, a second update NS request message to add or change the connectivity by associating a virtual network function (VNF) with a new or updated VNF Profile indicated by the new NSD (at least section 7.3.5.1; The operation allows for references to existing VNF instances and NS instances that are to be used in the new NS (i.e. the NS being instantiated) and additional parameterization for new VNFs and NSs. The hierarchy of nested NS and VNFs below the NS being instantiated shall be acyclic (i.e. no loops). NOTE: The vnfProfile information element in the NSD allows the OSS/BSS to specify the number of VNFs to be created at NS instantiation time. It is possible for this number to be zero. An NSD instance, which can be reused among different NS instantiations, shall have been indicated using the Create NS operation (see clause 7.3.2) previous to executing the Instantiate NS operation) wherein the second update NS request message includes: 
an nsInstanceID parameter that identifies the NS instance (at least section 7.3.3.1-7.3.3.2, 7.3.5.2; nsInstanceId parameter);, and 
an updateType parameter that indicates a type of update for the NS instance, wherein the updateType parameter indicates a request to associate the VNF of the NS instance with the new or updated VNF profile indicated by the new NSD (at least section 7.3.3.1-7.3.3.2, 7.3.5.1-7.3.5.2; Specify an existing VNF instance to be used in the NS. If needed, the VNF Profile to be used for this VNF instance is also provided).
ETSI fails to explicitly disclose updateType parameter value is "AssocVnfWithVnfProfile". However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of ETSI. ETSI teaches that when instantiating an NS, the operation input can include vnfInstanceData to specify an existing VNF instance to be used in the NS. If needed, the VNF Profile to be used for this VNF instance is also provided. ETSI further adds The DF of the VNF instance shall match the VNF DF present in the associated VNF Profile in Note 2 of 7.3.3.2. ETSI teaches the updateType=ChangeExtVnfConnectivity, a changeExtVnfConnectivity Data parameter can be set with the respective content of the connectivity data (at least section 7.3.3.1-7.3.3.2, 7.3.5.1-7.3.5.2, 8.3.4.19.1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate ETSI’s teachings such that when instantiating the NS and adding connectivity to the Vnf to have the respective Vnf profile also added and when there is a change to the Vnf, for instance, to be able to update the vnf with the Vnf profile with an explicit operation of such for the Vnf to function properly with the profile needed. This is an obvious addition and need of ETSI so when a Profile changes the Vnf can be updated to use the new or changed profile when the Vnf is already associated with the NS, otherwise the Vnf would need to be removed and then added with the respective changed/new profile, incurring additional unneeded steps. 
As per Claim 22. The method of claim 21, wherein the new NSD has been uploaded to the NFVO (at least section 7.2.2.1; upload an NSD to the NFVO).
As per Claim 23. The method of claim 21, further comprising: 
receiving, from the NFVO in response to the second update NS request message, an update NS response message that includes a lifecycleOperationOccurrenceId parameter that indicates an occurrence of an NS lifecycle operation. (at least section 7.3.3.3-7.3.3.4; output lifecycleOperationOccurrenceId); 
receiving, after the update NS response message a first Notify message that includes an NsLifecycleChangeNotification information element (IE) that includes: the nsInstanceID parameter, the lifecycleOperationOccurrenceId parameter, an operation parameter set to a value of "NsUpdate," and a notification Type parameter set to a value of "start" to indicate a start of the NS update (at least section 7.3.5.1-7.3.5.4, 8.3.2.2-8.3.2.2.3; NsLcmOperationOccurenceNotification; for Ns Update: In case of success, the NS has been updated according to the request. In case of failure, appropriate error information is provided in the "result" NS LCM Operation Occurrence Notification (see clause 8.3.2.2). The NFVO shall return a lifecycleOperationOccurrenceId that identifies the LCM operation. The LCM operation shall trigger the sending of the "start" NS LCM Operation Occurrence Notification (see clause 8.3.2.2) before additional notifications as part of this operation are triggered, or operations towards the VNFM or VIM are invoked.; NsLcmOperationOccurenceNotification attributes; see also Annex G: NFVIFA(17)000682r1, IFA013ed241: Rename "NsLifecycleChangeNotification" to "NsLcmOperationOccurrenceNotification"); and 
receiving from the NFVO after the first Notify message, a second Notify message that includes an NsLifecycleChangeNotification IE that includes: the nsInstanceID parameter, the lifecycleOperationOccurrenceId parameter, the operation parameter set to a value of "NsUpdate," and the notification Type parameter set to a value of "result" to indicate an end result of the NS update (at least section 7.3.5.1-7.3.5.4, 8.3.2.2-8.3.2.2.3; In case of success, the NS has been updated according to the request. In case of failure, appropriate error information is provided in the "result" NS LCM Operation Occurrence Notification (see clause 8.3.2.2). The NFVO shall return a lifecycleOperationOccurrenceId that identifies the LCM operation. The LCM operation shall trigger the sending of the "start" NS LCM Operation Occurrence Notification (see clause 8.3.2.2) before additional notifications as part of this operation are triggered, or operations towards the VNFM or VIM are invoked.
On successful as well as unsuccessful completion of the operation, the NFVO shall send the "result" NS LCM Operation Occurrence Notification).
As per Claim 25. The method of claim 21, wherein the NM is part of an Operations Support System/Business Support System (OSS/BSS) of a New Radio (NR) network (at least section 7.2.2.1, 7.3.5.1; information flow exchanged between the OSS/BSS and the NFVO).
As per Claim 31, ETSI discloses a method for operating a network manager (NM), comprising: by the NM: 
sending, to a Network Function Virtualization Orchestrator (NFVO), a first update network service (NS) request message to associate a new network service descriptor (NSD) an NS instance (at least section 7.2.1-7.2.2.1, 7.3.2, 7.3.3.1; management of NSDs via create NSD info operation to upload a new NSD version associated with NS instance to the NFVO; create NS instance identifier); 
sending, to the NFVO, a second update NS request message to add or change the connectivity by associating a physical network function (PNF) with a new or updated PNF Profile indicated by the new NSD (at least section 7.3.5.1, 8.3.3.9, 8.3.4.32.2; AddPnfData information element; Identifier of (reference to) the PNF Profile to be used for this PNF; The operation allows for references to existing PNF instances and NS instances that are to be used in the new NS (i.e. the NS being instantiated) and additional parameterization for new PNFs and NSs.) wherein the second update NS request message includes: 
an nsInstanceID parameter that identifies the NS instance (at least section 7.3.3.1-7.3.3.2, 7.3.5.2; nsInstanceId parameter), and 
an updateType parameter that indicates a type of update for the NS instance, wherein the updateType parameter indicates a request to associate the PNF of the NS instance with the new or updated PNF profile indicated by the new NSD (at least section 7.3.3.1-7.3.3.2, 7.3.5.1-7.3.5.2, 8.3.3.9, 8.3.4.32.2; Specify a PNF instance to be used in the NS. If needed, the PNF Profile/ pnfProfileId to be used for this PNF instance is also provided).
ETSI fails to explicitly disclose updateType parameter value is "AssocPnfWithPnfProfile". However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of ETSI. ETSI teaches that when instantiating an NS, the operation input for Vnf (or Pnf) can include vnfInstanceData / pnfInstanceData to specify an existing VNF instance to be used in the NS. If needed, the VNF Profile to be used for this VNF instance is also provided, modifying PNFs in the NS instance similarly. ETSI further adds The DF of the VNF instance shall match the VNF DF present in the associated VNF Profile in Note 2 of 7.3.3.2. ETSI teaches the updateType=ChangeExtVnfConnectivity, a changeExtVnfConnectivity Data parameter can be set with the respective content of the connectivity data (at least section 7.3.3.1-7.3.3.2, 7.3.5.1-7.3.5.2, 8.3.4.19.1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate ETSI’s teachings such that when instantiating the NS and adding connectivity to the Pnf to have the respective Pnf profile also added and when there is a change to the Pnf, for instance, to be able to update the Pnf with the Pnf profile with an explicit operation of such for the Pnf to function properly with the profile needed. This is an obvious addition and need of ETSI so when a Profile changes the Pnf can be updated to use the new or changed profile when the Pnf is already associated with the NS, otherwise the Pnf would need to be removed and then added with the respective changed/new profile, incurring additional unneeded steps. 

Claim 24, 29, 34, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over ETSI in view of Ferrús et al (hereinafter “Ferrús”, On the Automation of RAN Slicing Provisioning and Cell Planning in NG-RAN).
ETSI fails to explicitly disclose wherein a Next Generation Node-B (gNB) comprises a gNB Central Unit (gNB-CU) and a gNB Distributed Unit (gNB-DU), and wherein the second NS update request message adds or changes the connectivity of the VNF implemented as at least a part of the gNB-CU. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Ferrús. Ferrús discloses, in an analogous art, the NG-RAN infrastructure split into a gNB-Centralized Unit (CU) NF and a gNB-Distributed Unit (DU) NF connected through a standardised interface (F1). These NFs can be implemented in dedicated hardware appliances (referred to as Physical Network Functions [PNF] in ETSI Network Function Virtualisation[NFV] terminology) or as Virtualized Network Functions (VNFs) running on a NFV Infrastructure (NFVI), as could be the most likely case for the gNB-CU. Ferrús teaches application-specific management of gNB/gNBCU/gNB-DU NFs, irrespective of whether these as provided as PNFs or VNFs, is carried out through Element/Domain Management (EM / DM) systems (at least section III. A.-C.; Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Ferrús’ NG-RAN infrastructure with ETSI as Ferrús discloses such being ETSI NFV Management and Orchestration (MANO)-compliant solutions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,303,501. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown in a side-by-side comparison of claims, claims 21-40 are not patentably distinct:	
‘440
U.S. Patent No. 11,303,501
26. A non-transitory, computer accessible memory medium storing program instructions for operating a network manager (NM), wherein the program instructions are executable by at least one processor to: 










send, to a Network Function Virtualization Orchestrator (NFVO), a first update network service (NS) request message to associate a new network service descriptor (NSD) an NS instance; 

send, to the NFVO, a second update NS request message to add or change the connectivity by associating a virtual network function (VNF) with a new or updated VNF Profile indicated by the new NSD 
wherein the second update NS request message includes: 
an nsInstanceID parameter that identifies the NS instance, and an updateType parameter that indicates a type of update for the NS instance, 






wherein the updateType parameter value is “AssocVnfWithVnfProfile” indicates a request to associate the VNF of the NS instance with the new or updated VNF profile indicated by the new NSD

27. The non-transitory, computer accessible memory medium of claim 26, wherein the new NSD has been uploaded to the NFVO.

28. The non-transitory, computer accessible memory medium of claim 26, wherein the program instructions are further executable to: 
receive, from the NFVO in response to the second update NS request message, an update NS response message that includes a lifecycleOperationOccurrenceId parameter that indicates an occurrence of an NS lifecycle operation; receive, after the update NS response message a first Notify message that includes an NsLifecycleChangeNotification information element (IE) that includes: the nsInstanceID parameter, the lifecycleOperationOccurrenceId parameter, an operation parameter set to a value of “NsUpdate,” and a notification Type parameter set to a value of “start” to indicate a start of the NS update; and receive from the NFVO after the first Notify message, a second Notify message that includes an NsLifecycleChangeNotification IE that includes: the nsInstanceID parameter, the lifecycleOperationOccurrenceId parameter, the operation parameter set to a value of “NsUpdate,” and the notification Type parameter set to a value of “result” to indicate an end result of the NS update.




29. The non-transitory, computer accessible memory medium of claim 26, wherein a Next Generation Node-B (gNB) comprises a gNB Central Unit (gNB-CU) and a gNB Distributed Unit (gNB-DU), and wherein the second NS update request message adds or changes the connectivity of the VNF implemented as at least a part of the gNB-CU.




30. The non-transitory, computer accessible memory medium of claim 26, wherein the NM is part of an Operations Support System/Business Support System (OSS/BSS) of a New Radio (NR) network.
13. A non-transitory, computer accessible memory medium storing program instructions executable by at least one processor to cause a network manager (NM) to: 
exchange signaling with a Network Function Virtualization Orchestrator (NFVO) to add or change connectivity of a virtual network function (VNF) or a physical network function (PNF) by associating the VNF or PNF with a new or updated VNF Profile or PNF profile, respectively, with network service (NS) virtual link information, wherein said exchanging signaling includes: 
sending to the NFVO a first update NS request message to associate a new network service descriptor (NSD) that indicates the new or updated VNF Profile or PNF profile to update an NS instance, wherein the new NSD has been uploaded to the NFVO; 
sending to the NFVO a second update NS request message to associate the VNF or PNF with the new or updated VNF Profile or PNF profile, respectively, 


wherein the second update NS request message includes: 
an nsInstanceID parameter that identifies the NS instance, and an updateType parameter that indicates a type of update for the NS instance, wherein: when the updateType parameter value is “AssocPnfWithPnfProfile”, the updateType parameter value indicates a request to associate the PNF of the NS instance with the new or updated PNF profile indicated by the new NSD, and when the updateType parameter value is “AssocVnfWithVnfProfile”, the updateType parameter value indicates a request to associate the VNF of the NS instance with the new or updated VNF profile indicated by the new NSD.






4. The apparatus according to claim 1, wherein when configured to operate as an NM, the at least one processor is configured to: decode, from the NFVO in response to the second update NS request message, an update NS response message that includes a lifecycleOperationOccurrenceId parameter that indicates an occurrence of an NS operation.
5. The apparatus according to claim 4, wherein when configured to operate as an NM, the at least one processor is configured to: decode, from the NEW in response to the second update NS request message, a first Notify message that includes an NsLifecycleChangeNotification information element (IE) that includes: the nsInstanceID parameter, the lifecycleOperationOccurrenceId parameter, an operation parameter set to a value of “NsUpdate,” and a notification Type parameter set to a value of “start” to indicate a start of the NS update; and decode, from the NFVO in response to the second update NS request message, a second Notify message that includes an NsLifecycleChangeNotification IE that includes: the nsInstanceID parameter, the lifecycleOperationOccurrenceId parameter, the operation parameter set to a value of “NsUpdate,” and the notification Type parameter set to a value of “result” to indicate an end result of the NS update.

9. The apparatus according to claim 8, wherein when configured to operate as an NM, the at least one processor is configured to: exchange signaling with an Element Manager (EM) of the NR network to configure a Next Generation Node-B (gNB), the gNB comprising a gNB Central Unit (gNB-CU) and a gNB Distributed Unit (gNB-DU), wherein the signaling configures the VNF for the gNB-CU, wherein the signaling configures the PNF for the gNB-DU.


8. The apparatus of claim 1, wherein the NM is part of an Operations Support System/Business Support System (OSS/BSS) of a New Radio (NR) network.

Thus, as seen above, ‘501 anticipates the claim language of claims 26-30 wherein the ‘501 claim 1, 13 being apparatus/CRM claims respectively, claims 4-5, 8-9 depending on claim 1 and such comparison being equivalent to claims 1 or 13. Claims 21-25 are method claims that are similarly rejected as above and having similar claim 17-20 in ‘501. Claims 31-40 are PNF related claims, compared to VNF with claims 21-30 and are similarly rejected as above with the difference of the PNF profile alternative in the ‘501 claim language.

Conclusion
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY TODD/Primary Examiner, Art Unit 2443